USCA11 Case: 21-10855      Date Filed: 07/15/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10855
                   Non-Argument Calendar
                   ____________________

JAMES NATHANIEL DOUSE,
                                              Plaintiff-Appellant,
versus
NEAL COMMUNITIES OF SOUTHWEST FLORIDA, INC.,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 8:20-cv-01587-MSS-TGW
                    ____________________
USCA11 Case: 21-10855         Date Filed: 07/15/2022      Page: 2 of 8




2                       Opinion of the Court                  21-10855


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        Plaintiff James Douse, proceeding pro se, appeals the district
court’s dismissal of his lawsuit against defendant Neal Communi-
ties of Southwest Florida, Inc. On appeal, he argues first that the
magistrate judge improperly denied his request for entry of a
clerk’s default and second that the district court erred when it later
denied his motion for a default judgment. Because we lack jurisdic-
tion to review the magistrate judge’s order, we dismiss the appeal
as to the first issue. Because the district court did not abuse its dis-
cretion in denying the motion for entry of a clerk’s default, we af-
firm as to the second issue.
                                  I.
       After Douse purchased a home in Florida from Neal Com-
munities, he sued the company in the Middle District of Tennessee,
bringing various claims under federal law. Neal Communities
timely filed a motion to dismiss, arguing that the district court
lacked personal jurisdiction over the company and that venue was
improper in the Middle District of Tennessee. It also argued that
the complaint failed to state a claim for relief. The district court in
the Middle District of Tennessee determined that the case should
be transferred to the Middle District of Florida and denied the mo-
tion to dismiss without prejudice.
USCA11 Case: 21-10855         Date Filed: 07/15/2022    Page: 3 of 8




21-10855               Opinion of the Court                         3

       After the case was transferred, the district court directed
Neal Communities to let the court know whether it wanted to re-
instate its motion to dismiss. The company failed to respond to the
order, but the district court sua sponte reviewed Douse’s com-
plaint and decided that it was an impermissible shotgun pleading.
The court dismissed the complaint without prejudice but allowed
Douse to file an amended complaint.
       Douse then filed an amended complaint, bringing claims
against Neal Communities under several federal statutes. Under
the Federal Rules of Civil Procedure, Neal Communities had 14
days to file its response to the amended complaint. See Fed. R. Civ.
P. 15(a)(3). About three weeks after Douse filed and served the
amended complaint, Neal Communities filed its motion to dismiss,
arguing that the amended complaint failed to state a claim for re-
lief.
        Douse then moved for a default judgment, which the district
court denied. The district court explained that Federal Rule of Civil
Procedure 55 established a two-step procedure for obtaining a de-
fault judgment when a defendant failed to plead or otherwise re-
spond to the lawsuit. First, the clerk of court must enter a clerk’s
default. Second, after entry of a clerk’s default, the court may enter
a default judgment. The court explained that Douse failed to com-
ply with this two-step procedure because he did not seek a clerk’s
default before filing his motion for default judgment. But even as-
suming Douse had followed the procedures, the court concluded
that no default judgment was warranted because Neal
USCA11 Case: 21-10855             Date Filed: 07/15/2022    Page: 4 of 8




4                         Opinion of the Court                 21-10855

Communities had responded to the amended complaint when it
filed its motion to dismiss. Although the motion was untimely, the
court found that the delay was brief and did not prejudice Douse.
       Douse then filed a request for the clerk to enter a default
against Neal Communities. He argued that the record “demon-
strated that there has been a failure to plead or otherwise defend.”
Doc. 48.1 Douse also filed a second motion for default judgment,
requesting that the district court enter a $10 million judgment
against Neal Communities.
       The magistrate judge reviewed Douse’s request for entry of
a clerk’s default and denied the request. The magistrate judge ex-
plained that Neal Communities had filed a response to the
amended complaint, and thus Douse was not entitled to entry of a
clerk’s default.
        A week later, the district court granted Neal Communities’
motion to dismiss, concluding that Douse had failed to state a claim
for relief in his amended complaint. In the same order, the district
court denied Douse’s second motion for default judgment. The
court again explained that no clerk’s default had been entered
against Neal Communities. The court further concluded that the
extreme sanction of a default judgment was not warranted because
Neal Communities had responded to the amended complaint, and
its untimely response did not prejudice Douse.


1 “Doc.” numbers are the district court's docket entries.
USCA11 Case: 21-10855          Date Filed: 07/15/2022       Page: 5 of 8




21-10855                 Opinion of the Court                           5

       This is Douse’s appeal.
                                   II.
        “We review the denial of a motion for a default judgment
for abuse of discretion.” Mitchell v. Brown & Williamson Tobacco
Corp., 294 F.3d 1309, 1316 (11th Cir. 2002). Although “we read
briefs filed by pro se litigants liberally, issues not briefed by a pro se
litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870,
874 (11th Cir. 2008) (citations omitted).
                                   III.
       We liberally construe Douse’s brief as raising two argu-
ments on appeal: (1) the magistrate judge erred in denying his re-
quest for entry of a clerk’s default, and (2) the district court erred
in denying his second motion for default judgment. We address
each argument in turn.
                                          A.
       Before we can consider Douse’s argument that the magis-
trate judge erred in denying his request that the clerk enter a de-
fault, we must examine whether we have jurisdiction. See United
Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. &
Serv. Workers Int’l Union v. Wise Alloys, LLC, 807 F.3d 1258, 1266
(11th Cir. 2015) (“We must sua sponte examine the existence of
appellate jurisdiction[.]”).
      A district court may designate a magistrate judge to “hear
and determine any pretrial matter pending before the court” with
USCA11 Case: 21-10855              Date Filed: 07/15/2022          Page: 6 of 8




6                           Opinion of the Court                        21-10855

limited exceptions. 28 U.S.C. § 636(b)(1)(A). A litigant may seek fur-
ther review of a magistrate judge’s ruling on a non-dispositive pre-
trial order, but such “[a]ppeals . . . must be to the district court.”
United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980) (emphasis
added). 2 We “are without jurisdiction to hear appeals directly
from” orders of federal magistrate judges. Id.
        Here, Douse challenges the magistrate judge’s non-disposi-
tive pretrial order denying his request for a clerk’s entry of default.
Because he never appealed the magistrate judge’s order to the dis-
trict court, this challenge “amount[s] to an appeal directly from the
magistrate judge’s ruling,” which we lack jurisdiction to review.
United States v. Schultz, 565 F.3d 1353, 1359 (11th Cir. 2009). Ac-
cordingly, we dismiss this portion of Douse’s appeal. 3




2 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc),
we adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.
3 In some cases, we have not treated the requirement that a party must appeal
a magistrate judge’s ruling to the district court as jurisdictional in nature. See,
e.g., Maynard v. Bd. of Regents, 342 F.3d 1281, 1286 (11th Cir. 2003). But, to
the extent that such decisions conflict with Renfro’s holding that the require-
ment is jurisdictional, we are bound by Renfro, which is the earlier decided
case. See Noble v. Comm’r of Soc. Sec., 963 F.3d 1317, 1328 (11th Cir. 2020)
(explaining that when there is a conflict in our precedent, “our prior panel
precedent rule dictates that we follow the earlier decision”).
USCA11 Case: 21-10855         Date Filed: 07/15/2022     Page: 7 of 8




21-10855                Opinion of the Court                         7

                                     B.
        We now turn to the other issue that Douse raises on appeal:
that the district court erred when it denied his second motion for
default judgment. “[J]udgment by default is a drastic remedy which
should be used only in extreme situations.” Mitchell, 294 F.3d at
1316–17 (internal quotation marks omitted). We have previously
warned that “we must respect the usual preference that cases be
heard on the merits rather than resorting to sanctions that deprive
a litigant of his day in court.” Id. at 1317 (internal quotation marks
omitted).
         Here, we cannot say that the district court abused its discre-
tion when it denied Douse’s second motion for a default judgment.
It is true that Neal Communities failed to meet some deadlines set
by the court, including the deadline to file its motion to dismiss the
amended complaint. But Neal Communities filed a motion to dis-
miss the amended complaint before Douse moved for a default
judgment, and there is no indication that the relatively brief delay
prejudiced Douse. In these circumstances, we cannot say that the
district court abused its discretion in determining that exceptional
circumstances were not present and denying the motion for entry
of clerk’s default. See id (concluding district court did not abuse its
discretion when defendant filed its motion to dismiss “after the
deadline for responsive pleadings”); Wahl v. McIver, 773 F.2d 1169,
1174 (11th Cir. 1985) (holding that district court did not abuse its
discretion in failing to enter default when the defendants filed their
answers after the deadline for their response).
USCA11 Case: 21-10855             Date Filed: 07/15/2022         Page: 8 of 8




8                          Opinion of the Court                      21-10855

       We thus conclude that the district court did not abuse its
discretion in denying Douse’s motion for a default judgment.4
                                      IV.
       For the above reasons, we affirm in part and dismiss the ap-
peal in part. 5
        AFFIRMED IN PART, DISMISSED IN PART.




4 In the same order that denied Douse’s second motion for default judgment,
the district court also granted Neal Communities’ motion to dismiss. Because
Douse does not argue on appeal that the district court erred in dismissing the
amended complaint for failure to state a claim for relief, he has abandoned any
challenge to this portion of the order. See Timson, 518 F.3d at 874.
         We have previously explained that a district court may enter a default
judgment under Federal Rule of Civil Procedure 55 only if the plaintiff’s com-
plaint states a claim for relief. See Surtain v. Hamlin Terrace Found., 789 F.3d
1239, 1245 (11th Cir. 2015). The district court’s conclusion that Douse’s com-
plaint failed to state a claim for relief provides an alternative reason why the
court did not abuse its discretion in declining to enter a default judgment.
5 Also pending before the Court are Douse’s motions for a writ of garnishment
and for a writ of execution, in which he seeks to collect on the alleged $10
million default judgment that he says the district court entered against Neal
Communities. But the district court denied his motion for entry of default,
and, as we explained above, it did not abuse its discretion in doing so. Douse
has no $10 million default judgment; these motions are DENIED.